Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/28/2018 is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 10 are being interpreted as invoking 35 U.S.C 112(f) for the following reasons: 
Claim 1 includes limitations that are modified entirely by function and not by sufficient structure: “an imaging device for capturing….” Claims 2-5 are dependent upon claim 1 and also do not modify the limitations of claim 1 by sufficient structure; therefore, they are also interpreted as invoking 35 U.S.C 112(f).
Claim 10 includes limitations that are modified entirely by function and not by sufficient structure: “the detection device detecting….”, “the imaging device imaging…”, “the object control device controlling…”, “the object recognition device detecting…” Claim 11 is dependent upon claim 10 and also do not modify the limitations of claim 1 by sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the imaging means" in line 6, “the detection means” in line 12, and “the object being included in the moving image” in lines 15-16.  There are insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the imaging means” is being interpreted as “an imaging device”, “the detection means” is being interpreted as a “detector”, and “the object being included in the moving image” is being interpreted as a light source.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higo (US 20160267647).
Regarding claim 1, Higo discloses: “An object recognition system comprising: a detector for detecting a moving target object to be a recognition target; (Abstract; discloses a detection unit utilized for detecting a target object of interest)  and an imaging device for capturing a moving image of the Fig 9, elements 302a-302d and paragraph 0089; discloses the use of camera for capturing an image of the target object)  an object being changeable in state within a capturing range of the imaging means; (Fig.9 & Paragraph 91; discloses the light sources involved in illumination of the conveyor belt to be changeable in state within the capturing range of the cameras), the object recognition system further comprising: a memory storing therein a computer-program; and at least one processor to access ~the memory and execute the computer-program to implement: (Fig. 17 and paragraph 0028; discloses the use of memory in conjunction with the processor in order to implement exemplary embodiment of interest) controlling a state of the object, based on an output of the detection means, in such a way that a change in light quantity or hue between captured images due to a state change of the object falls within a certain range; (Fig.2 and paragraphs 31-32; discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units) detecting a state change of the object being included in the moving image, (Paragraph 91; discloses a state change that occurs within the illumination states when desired in order to acquire an image of the target object moving down the conveyor) and then specifying a captured image to be a recognition target (Fig.6, steps s1130-s1150 and paragraphs 42-45; discloses the use of an image processing unit in analyzing a multitude of captured images for the luminance of each of the pixels (which are defined to be small regions within the captured images) in order to discern if the image is suitable for selection. A suitable image is selected as a region of interest); and recognizing the target object included in the specified captured image.” (Paragraph 0094; discloses the recognition of the target object 3200 within the image gathered by the imaging units)
Regarding claim 2, Higo discloses: The object recognition system according to claim 1, wherein the object includes two or more light sources, (Fig 2, elements 101a-101f; discloses the use of more than 2 light sources) and the at least one processor executes the computer program to implement; controlling on/off of the two or more light sources in such a way that a change in light quantity between captured images due to an on/off change of the two or more light sources falls within a certain range. (Fig.2 and paragraphs 31-32; discloses the ability to turn the illumination units on or off depending on their necessity and discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units)
Regarding claim 3, Higo discloses: the object recognition system according to claim 1 wherein, the object is disposed in such a way as to be at a recognition start position of the captured image, (Fig. 2, elements 101a-101f; the illumination units are located at the start portion of the image capturing process within the same area as the imaging unit (102)) and the at least one processor executes the computer-program to implement; detecting a state change of the object at the recognition start position. (Paragraph31; discloses the potentiality of recognition of a state change of the illumination units once the target object is within range of the imaging unit and the illumination units)
Regarding claim 4, Higo discloses the object recognition system according to claim 1, wherein the at least one processor executes the computer-program to implement: when specifying the captured image, skipping detection of a state change of the object for a predetermined number of captured images from the specified captured image. (Paragraphs 88-89; discloses the option of not changing the state of the brightness of the illumination units, and keeping the brightness at a constant level for the target objects imaged by the imaging units) 
Regarding claim 5 Higo discloses the object recognition system according to claim 1, wherein a number of the objects is three or more, (Fig 2, elements 101a-101f; discloses the use of more than 2 light sources)  and the at least one processor executes the computer-program to implement; controlling Fig.2 and paragraphs 31-32; discloses the ability to turn the illumination units on or off depending on their necessity and discloses the potentiality of an alteration done to each of the illumination units (101a-101f) in order to discern the position of the target object with the captured images gathered)
Regarding claim 10, Higo discloses: An object recognition method in an object recognition system including a detection device (Paragraph 6;discloses the use of a detection unit) , an imaging device (elements 302a-d), an object being changeable in state within a capturing range of the imaging device, (elements 301a-301b) an object recognition device (element 106), and an object control device, the method comprising: by the detection device, detecting a moving target object to be a recognition target; (Abstract; discloses a detection unit utilized for detecting a target object of interest)  and an imaging device for capturing a moving image of the target object; (Fig 9, elements 302a-302d and paragraph 0089; discloses the use of camera for capturing an image of the target object)  an object being changeable in state within a capturing range of the imaging means; (Fig.9 & Paragraph 91; discloses the light sources involved in illumination of the conveyor belt to be changeable in state within the capturing range of the cameras), the object recognition system further comprising: a memory storing therein a computer-program; and at least one processor to access ~the memory and execute the computer-program to implement: (Fig. 17 and paragraph 0028; discloses the use of memory in conjunction with the processor in order to implement exemplary embodiment of interest) controlling a state of the object, based on an output of the detection means, in such a way that a change in light quantity or hue between captured images due to a state change of the object falls within a certain range; (Fig.2 and paragraphs 31-32; discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units) detecting a state change of the object being included in the moving image, (Paragraph 91; discloses a state change that occurs within the illumination states when desired in order to acquire an image of the target object moving down the conveyor) and then specifying a captured image to be a recognition target (Fig.6, steps s1130-s1150 and paragraphs 42-45; discloses the use of an image processing unit in analyzing a multitude of captured images for the luminance of each of the pixels (which are defined to be small regions within the captured images) in order to discern if the image is suitable for selection. A suitable image is selected as a region of interest); and recognizing the target object included in the specified captured image.” (Paragraph 0094; discloses the recognition of the target object 3200 within the image gathered by the imaging units)
Regarding claim 11, Higo discloses The object recognition method according to claim 10, wherein the object includes two or more light sources, (Fig 2, elements 101a-101f; discloses the use of more than 2 light sources) and the object control device controls on/off of the two or more light sources in such a way that a change in light quantity between captured images due to an on/off change of the two or more light sources falls within a certain range. (Fig.2 and paragraphs 31-32; discloses the ability to turn the illumination units on or off depending on their necessity and discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units)
Regarding claim 18, Higo discloses A non-transitory computer-readable recording medium recording a program which causes a computer to execute: (Paragraph 116; discloses the use of a storage medium utilized to execute the process of the disclosed invention) specifying processing of detecting, from a moving image of an imaged target object to be a recognition target, (Abstract; discloses a detection unit utilized for detecting a target object of interest)   a state change of an object controlled by an object control device, (Fig.9 & Paragraph 91; discloses the light sources involved in illumination of the conveyor belt to be changeable in state within the capturing range of the cameras), and then specifying a captured image to be a recognition target, (Fig.6, steps s1130-s1150 and paragraphs 42-45; discloses the use of an image processing unit in analyzing a multitude of captured images for the luminance of each of the pixels (which are defined to be small regions within the captured images) in order to discern if the image is suitable for selection. A suitable image is selected as a region of interest);  the object control device controlling the object being changeable in state within a capturing range of the moving image in such a way that a change in light quantity or hue between captured images due to a state change of the object falls within a certain range, (Fig.2 and paragraphs 31-32; discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units)  the object control device controlling a state of the object, based on a detection result of the target object; (Fig.2 and paragraphs 31-32; discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units)   and recognition processing of recognizing the target object included in the specified captured image. (Paragraph 0094; discloses the recognition of the target object 3200 within the image gathered by the imaging units)
	Regarding claim 19, Higo discloses the recording medium according to claim 18, wherein the object includes two or more light sources, (Fig 2, elements 101a-101f; discloses the use of more than 2 light sources) and the object control device controls on/off of the two or more light sources in such a Fig.2 and paragraphs 31-32; discloses the ability to turn the illumination units on or off depending on their necessity and discloses the potentiality of an alteration done to the illumination units (101a-101f) in order to accommodate for a target object (1200) that may be harder to discern in an image, (a black target object) so that the output image remains desirable and has a luminance level that isn’t too low or too high, based upon the output of the disclosed imaging units)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (CN 205175876) discloses the use of a conveyor belt in order to take images of target objects and make variations to the lighting in order to increase accuracy and precision of imaging and recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662